DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 2, 4-9, 11-13, 15-23 are presented for allowance. 

3.	Claims 3, 10, and 14 have been canceled, and claims 1, 11, and 17 have been amended.

4.	This allowance of application 16/425594 is in response to Applicant’s claim amendments and remarks filed on April 26, 2021.

5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.



Claim Interpretation
6.	Claim 1 recites “defining, by a device comprising a processor, a physical space within a geographic area served via a communication network.”   Since the specification features include Wi-Fi, GPS, and terrestrial networks, the physical space can have different definitions.  The definition of the physical space can be determined by a Wi-Fi device sending wireless signals as described by Garcia et al. (US Pub 20150120881) and Bernardin et al. (“Estimating the Cell Radius from Signal Strength Measurements”, 2002).

Garcia [0094] teach “defining a search criterion with regard to the position of a WiF network” and [0095] teach “if the room is associated with a given mobile WiFi network, a radius of coverage can be defined for that WiFi.”  

Bernardin teach how the radius in the physical space can determined for the wireless signals in/for any wireless technology (e.g., Wi-Fi, wireless Access Point (AP), wireless network, cellular network, cell, etc.).

7.	Claim 1 recites “defining, by a device,” “associated with a base station,” and “establishing, by the device, control [] by a control system.”  Claim 11 recites “defining [] associated with an access point,” and “initiating control [] by a steward system.”  Claim 15 recites “defining [] associated with network equipment comprising a base station,” “establishment of control [] by a controlling entity.”  

Instant specification [0017] states “initiating control [] by a steward system” and “defining an access control policy [] by the steward system,” [0019] states “network management device 10 can be a base station, an access point (AP), an Evolved Node B (eNB), and/or another device the provides communication service to the mobile device,” and [0029] states “a space definition component 210 that can delineate [] as well as establish control [] by a control system, steward system, and/or another controlling entity.”  

Based on the specification support, the features in claims 1, 11 and 17, where particularly claim 1 recites non-specific features “a device” and “base station” have support as “controlling entity” and “access point” respectively.  This support quickly clarifies claims that recite these non-specific features.  This interpretation is applied to all the claims where non-specific respective features are recited.

8.	Claim 8 recites “notification of the authorization policy [] in response to the mobile device moving to within a threshold distance of the physical space.”  Instant specification [0053] states “position location component 810 can utilize any suitable positioning technique(s), such as Global Positioning System (GPS) and/or Assisted GPS (AGPS) positioning, terrestrial positioning, or the like, to determine the present position of the mobile device.  Also or alternatively, the position location component 810 can assist an associated network in determining the position of the mobile device (e.g., by cell site triangulation, based on Wi-FI Media Access Control (MAC) information, etc.).  As still another alternative, the position location component 810 can determine the position of the mobile device 20 with the assistance of beacons or via onboard photogrammetry.  Other techniques could also be used,” [0070] states “this location infrastructure 1110 can include, e.g., network transmitters that provide triangulation functionality, cameras, wireless beacons or tags, and/or any other suitable devices,” and [0072] states “one or more transceivers 1124, which can include [] WiFi access points, and/or other devices that provide communication functionality between the edge cloud 1120 and mobile devices 20.”  These explanations provide information regarding the recited notifications in response to movement within a threshold distance (Bernardin et al., “Estimating the Cell Radius from Signal Strength Measurements”, 2002, provides an explanation to “threshold” and/or “threshold distance” related to “signal strength”) to determine interpretations applied to all the claims.

9.	Claim 12 recites “with the steward system in the three-dimensional point cloud.”  Instant specification [0027] states “enable an owner and/or steward of a physical space to control the cyber-activities, e.g., implemented by respective mobile applications 30, that are supported or allowed in and/or around their space,” and [0032] states “owners and/or stewards of physical spaces, such as public, commercial, business and/or private parties, can be given capabilities to identify, schedule and control the dynamic relationship of cyber-centric activities related to their physical space.”  These specification explanations provide the interpretation for claim 12.

10.	Claims 2 and 22 recite “point cloud.”  Specification [0030] states “within this point cloud, the space definition component 210 can then delineate and/or otherwise define a given physical space as a section of the point cloud,” and [0031] states “the point cloud for a given geographic area can be a central point cloud that is maintained by the network management device 10 and/or one or more other network elements and updated based on information and/or requests provided by respective mobile applications 30 in the area.”   However, nowhere does the specification explain a “point cloud” in comparison to a “cloud” (aka  cloud computing).  A brief search revealed the following:

	According to Wikipedia, “a point cloud is a set of data points in space.  The points represent a 3D shape or object.  Each point has its set of X, Y, and Z coordinates.[1]  Point clouds are generally produced by 3D scanners or by photogrammetry software, which measure many points on the external surfaces of objects around them.”

Prior art Blaha et al. (US Pub 20190313361) [0009] teach “data points that are generated embody a point cloud, with the x, y, and z coordinates in the first estimate defining the center of the point cloud and the uncertainty defining the standard deviation of the data point distributions in the point cloud.  Qualitatively, the point cloud is denser toward its center and sparser away from the center,” [0010] teach “location engine [] then assigns weights to the data points in the point cloud, based on the position of each data point to which a respective weight is assigned in relation to one or more objects represented in a geographic information system (GIS) database, such as the exterior walls of building or other structures,” [0172] teach “point cloud 1411 is centered around first estimates of location 1401, which is generated in accordance with operation 405,” and [0175] teach “for simplicity, point cloud 1511 is depicted as an outline of the furthest extent of the constituent data points and as existing across two dimensions, even though the data points themselves exist in memory as individual points and across three dimensions.”  

Prior art Souders et al. (US Pub 20180302403) [0046] teach “if a user enters a room wearing a HoloLens or other camera/depth sensor capable of generating a point cloud defining a three-dimensional space, the resulting point cloud could be used to identify the type of room or context which the user is entering.”  

Based on the descriptions of “point cloud,” the “point cloud” is not same as the well-known in the art “cloud” (aka “cloud computing).  The descriptions of “point cloud” provided by the prior arts provide the interpretation applied to all the claims.

Reason for Allowance

11.	Claim 1 of the present invention is directed towards a device comprising a processor defining a Physical Space (PS) within a Geographic Area (GA) associated with a Base Station (BS) via a Communications Network (CN).  The PS occupies less than all of the GA associated with the BS.  The device establishing control of the PS by a Control System (CS) for the PS.  In response to the establishing, the device generating an Authorization Policy (APy) that regulates access to network equipment comprising the BS via the CN within the PS based on network access rules provided by the CS.  The device denying access to resources enabled by the BS of the CN to a Mobile Application (MA) as executing on a 1st Mobile Device (MD) positioned with the PS according to the APy.  The device granting access to the resources enabled by the BS of the CN to the MA as executing on a 2nd MD positioned within the GAS and outside the PS.  Independent claim 1 identifies the uniquely distinct combination of features:
defining, by a device comprising a processor, a physical space within a geographic area associated with a base station of a communication network
wherein the physical space occupies less than all of the geographic area associated with the base station
establishing, by the device, control of the physical space by a control system for the physical space
in response to the establishing, generating, by the device, an authorization policy that regulates access to network equipment comprising the base station via the communication network within the physical space based on network access rules provided by the control system
denying, by the device, access to resources enabled via the base station of the communication network to a mobile application as executing on a first mobile device positioned within the physical space according to the authorization policy
granting, by the device, access to the resources enabled via the base station of the communication network to the mobile application as executing on a second mobile device positioned within the geographic area and outside of the physical space.


12.	Claim 11 of the present invention is directed towards a Physical Space (PS) defined within a Geographic Area (GA) associated with an Access Point (AP) of a Communications Network (CN).  The PS occupies less than all of the GA associated with the AP.  Control of the PS is initiated by a Steward System for the PS.  In response to the initiating, an access control policy is defined that regulates access to resources enabled via the AP of the CN within the PS based on network access rules provided by the SS.  Access to the resources, which are enabled via the AP of the CN, is prohibited to a Mobile Application (MA) that is running on a 1st Mobile Device (MD).  Access to the resources, which are enabled via the AP of the CN, is granted to the MA that is running on a 2nd MD within the GA and outside of the PS.  Independent claim 11 identifies the uniquely distinct combination of features:
defining a physical space within a geographic area associated with an access point of served via a communication network, 
wherein the physical space occupies less than all of the geographic area associated with the access point; 
initiating control of the physical space by a steward system for the physical space; 
in response to the initiating, defining an access control policy applicable to that regulates access to resources enabled via the access point of the communication network within the physical space based on network access rules provided by the steward system; 
prohibiting access to the resources enabled via the access point of the communication network to a mobile application as running on a first mobile device within the physical space according to the access control policy
granting access to the resources enabled via the access point of the communication network to the mobile application as running on a second mobile device within the geographic area and outside of the physical space.

13.	Claim 17 of the present invention is directed towards a Physical Location (PL) is defined within a Geographic Area (GA) associated with Network Equipment (NE) comprising a Base Station (BS) as a section of the GA comprising less than all of the GA associated with the BS.  A Controlling Entity (CE) facilitates establishment of control of the PL.  In response to the facilitating the establishment of control, a Network Access Policy (NAP) is defined that regulates access to Communication Network Resources (CNRs) enabled via the NE within the PL based on rules provided by the CE.  The CNRs access, which is enabled via the NE, is blocked to a Mobile Application (MA) that is running on a 1st Mobile Device (MD) positioned within the PL according to the NAP.  The CNRs access, which is enabled via the NE, is granted to an MA that is running on a 2nd MD positioned outside the PL.  Independent claim 17 identifies the uniquely distinct combination of features:
defining a physical location within a geographic area associated with network equipment comprising a base station as a section of the geographic area comprising less than all of the geographic area associated with the base station
facilitating establishment of control of the physical location by a controlling entity
in response to the facilitating the establishment of control, defining a network access policy that regulates access to communication network resources enabled via the network equipment within the physical location based on rules provided by the controlling entity
blocking access to the communication network resources enabled via the network equipment to a mobile application as running on a first mobile device positioned within the physical location according to the network access policy
granting access to the communication network resources enabled via the network equipment to the mobile application as running on a second mobile device positioned outside the physical location.

14.	Regarding allowed claims 1, 11 and 17 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

Hart et al., US Pub 20120246003 figure 1 [0005] [0022] [0023] best teach the “defining” and “wherein the physical space” limitations.

McDevitt et al., US Pub 20150213496 [0005] [0007] [0011] also teach “wherein the physical space occupies less than” limitation. 

Gunasekara et al., US Pub 20170208632 [0008] [0012]-to-[0016] [0018] [0020] [0022] [0023] [0027] [0075] [0078] [0079] [0098] [0106] [0109] [0111] [0131] [0132] [0151] [0153] [0154] [0155] teach the “defining”, “wherein physical space”, and “establishing” limitations.

Wong et al., US Pub 20170013016 [0008] [0009] [0010] [0011] [0014] [0016] [0018] [0020] [0029] [0030] [0032] [0033] [0034] teach “in response,” “denying,” and “granting” limitations.

Santarone et al., US Pub 20190205486 [0022] [0073] [0076] [0123] [0245] [0246] [0270] [0275];

D’Andrea et al., US Pub 20170269586 [0005] [0011] [0017] [0019] [0020] [0082] [0093] [0114] [0175];

Amuduri et al., US Pub 20190362572 [0034] [0040] [0041] [0045] [0047] [0048];

Baughman et al., US Pub 20170237804 [0087] [0093];

McCulloch et al., US Pub 20130135180 [0017] [0019] [0032] [0040];

15.	According to Merriam-Webster dictionary, “steward” is defined as “one who actively directs affairs.”

16.	According to Merriam-Webster dictionary, “access point” (AP) is defined as “a stand-alone device or computer that allows wireless devices (such as laptop computers) to connect to and communicate with a wired computer network.”

17.	According to Merriam-Webster dictionary, “within” is defined as “in or into the interior,” “used as a function word to indicate enclosure or containment,” and “in or into the range of.”

18.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The definitions provided above provide explanation/clarification to some critical features (e.g., device, base station, access point, steward, within, less than).  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

19.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	July 21, 2021